



COURT OF APPEAL FOR ONTARIO

CITATION: Danecker v.
    Danecker, 2014 ONCA 421

DATE: 20140522

DOCKET: C56920

Feldman, MacFarland and Epstein JJ.A.

BETWEEN

Mark Stephen Danecker

Applicant (Respondent)

and

Lise Anita Danecker

Respondent (Appellant)

Luigi De Lisio, for the appellant

Aaron M. Franks and Michael Zalev, for the respondent

Heard:  February 10, 2014

On appeal from the judgment of Justice Theresa Maddalena of
    the Superior Court of Justice, dated March 15, 2013, with reasons reported at
    2013 ONSC 1605.

COSTS ENDORSEMENT

[1]

In the endorsement dated March 31, 2014, the court invited counsel to
    make brief written submissions on the issue of costs.

[2]

Counsel have written to advise that on consent, they have agreed that
    the costs disposition below will be set aside and that the trial judge will
    determine the costs of the proceedings below, and the costs of the appeal and
    cross-appeal together with the other issues that were referred back to her by
    this court, if necessary.

This court therefore orders as follows:

[3]

The order of costs of the trial shall be set aside.

[4]

Unless the parties are able to agree, the trial judge shall determine
    the costs below and the costs of the appeal and cross-appeal, bearing in mind
    that the appellant wife was successful on the appeal.

K. Feldman J.A.

J. MacFarland J.A.

Gloria Epstein J.A.


